Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 1 of 20




                           EXHIBIT E
Plaintiff’s Twelfth Supplement to Initial Disclosures Pursuant to FRCP 26(e), dated
                                 January 26, 2021
     Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 2 of 20



 1     E. LEIF REID, Nevada Bar No. 5750                   JOSEPH M. ALIOTO, PRO HAC VICE
       KRISTEN L. MARTINI, Nevada Bar No. 11272            ALIOTO LAW FIRM
 2     MARLA J. HUDGENS, Nevada Bar No. 11098              One Sansome Street, 35th Floor
       NICOLE SCOTT, Nevada Bar No. 13757                  San Francisco, California 94104
 3     LEWIS ROCA ROTHGERBER CHRISTIE LLP                  Tel: 415.434.8900
       One East Liberty Street, Suite 300                  Fax: 415.434.9200
 4     Reno, Nevada 89501-2128                             Email: jmalioto@aliotolaw.com
       Tel: 775.823.2900
 5     Fax: 775.823.2929
       Email: lreid@lrrc.com
 6             kmartini@lrrc.com
               mhudgens@lrrc.com
 7             nscott@lrrc.com
 8
       JAMES J. PISANELLI, Nevada Bar No. 4027
 9     TODD L. BICE, Nevada Bar No. 4534
       JORDAN T. SMITH, Nevada Bar No. 12097
10     PISANELLI BICE PLLC
       400 South 7th Street, Suite 300
11     Las Vegas, Nevada 89101
       Telephone: 702.214.2100
12     Email: JJP@pisanellibice.com
              TLB@pisanellibice.com
13            JTS@pisanellibice.com
14     Attorneys for Plaintiff and Counter-Defendants
15                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
16

17
       LAS VEGAS SUN, INC., a Nevada                    Case No. 2:19-CV-01667-GMN-VCF
18     corporation,
19                       Plaintiff,
                                                        PLAINTIFF AND COUNTER-
20
                v.                                      DEFENDANTS’ TWELFTH
21                                                      SUPPLEMENT TO INITIAL
       SHELDON ADELSON, an individual and as            DISCLOSURES PURSUANT TO FED. R.
22     the alter ego of News+Media Capital Group        CIV. P. 26(e)
       LLC and as the alter ego of Las Vegas Review
23     Journal, Inc.; PATRICK DUMONT, an
       individual; NEWS+MEDIA CAPITAL GROUP
24     LLC, a Delaware limited liability company;
25     LAS VEGAS REVIEW-JOURNAL, INC., a
       Delaware corporation; and DOES, I-X,
26     inclusive,

27                       Defendants.
28


       113419008.1
     Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 3 of 20



 1     LAS VEGAS REVIEW-JOURNAL, INC., a
       Delaware corporation,
 2
                           Counterclaimant,
 3
                v.
 4
       LAS VEGAS SUN, INC. a Nevada corporation;
 5     BRIAN GREENSPUN, an individual and as the
       alter ego of Las Vegas Sun, Inc.,; GREENSPUN
 6     MEDIA GROUP, LLC, a Nevada limited
       liability company, as the alter ego of Las Vegas
 7     Sun, Inc.
 8                         Counterclaim Defendants.
 9

10              Pursuant to Federal Rules of Civil Procedure 26(a)(1) and 26(e), Plaintiff Las Vegas Sun,

11     Inc., and Counterdefendants Brian Greenspun and Greenspun Media Group, LLC (collectively, the

12     “Sun”), by and through their counsel of Lewis Roca Rothgerber Christie LLP, Pisanelli Bice PLLC,

13     and Alioto Law Firm, provides this supplement to Initial Disclosures. The supplemental

14     information is identified in bolded font. The Sun reserves the right to revise, correct, supplement,

15     or clarify its disclosures, consistent with Rule 26(e) of the Federal Rules of Civil Procedure.

16              The Sun’s disclosure represents a good-faith effort to identify discoverable information

17     reasonably available to it that it currently reasonably believes may be discoverable at this time

18     pursuant to Rule 26. The Sun does not purport to identify every individual, document, data

19     compilation, or tangible thing possibly relevant to this lawsuit. Furthermore, the Sun makes this

20     disclosure without waiving its right to object to the production of any document, data compilation,

21     or tangible thing disclosed on the basis of any privilege, work product, trade secret, relevancy,

22     undue burden, or other valid objection. While making this disclosure, the Sun reserves, among other

23     rights, its right to object: (1) on the grounds of competency, privilege, work product, trade secret,

24     relevancy and materiality, admissibility, hearsay, or any other proper ground to the use of any

25     disclosed information, for any purpose, in whole or in part, in this action or any other action; and

26     (2) on any and all proper grounds, at any time, to any discovery request or motion relating to the

27     subject matter of this disclosure. The following disclosure is made subject to the above-stated

28                                                     -1-


       113419008.1
     Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 4 of 20



 1     objections and qualifications.
 2     I.       INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION.
 3              Based upon the information currently available to the Sun, the following individuals are
 4     disclosed pursuant to Federal Rule of Civil Procedure 16.1(a)(1)(A)(i) as being likely to have
 5     discoverable information that the Sun may use to support its claims:
 6              1.     Brian Greenspun
 7                     President of Las Vegas Sun, Inc., and Member-manager of Greenspun Media Group,
                       LLC1
 8                     c/o Leif Reid, Esq., Kristen Martini, Esq., and Nicole Scott, Esq.
                       Lewis Roca Rothgerber Christie LLP
 9                     One East Liberty Street, Suite 300
                       Reno, Nevada 89501
10
                Mr. Greenspun is the owner and publisher for the Sun and has personal knowledge of the
11
       creation, terms, and enforcement of the 2005 JOA, and the parties’ operations under the joint
12
       operating agreement. Mr. Greenspun has been involved in communications with Defendants’
13
       representatives regarding, and has knowledge of, Defendants’ conduct alleged in this action.
14

15              2.     Robert Cauthorn
                       Chief Operating Officer of Greenspun Media Group, LLC
16                     c/o Leif Reid, Esq., Kristen Martini, Esq., and Nicole Scott, Esq.
                       Lewis Roca Rothgerber Christie LLP
17                     One East Liberty Street, Suite 300
                       Reno, Nevada 89501
18
                Mr. Cauthorn has personal knowledge of the terms and enforcement of the 2005 JOA, and
19
       the parties’ operations under the joint operating agreement. Mr. Cauthorn has been involved in
20
       communications with Defendants’ representatives regarding, and has knowledge of, Defendants’
21
       conduct alleged in this action.
22
       ///
23
       ///
24
       ///
25
       ///
26

27     1
           Greenspun Media Group, LLC, owns the Las Vegas Sun, Inc.
28                                                     -2-


       113419008.1
     Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 5 of 20



 1              3.     Jason Taylor
                       President at New Media Investment Group Ventures & President at GateHouse Live
 2                     and Former Publisher of Las Vegas Review-Journal
 3                     c/o F. Chris Austin, Esq.
                       Weide & Miller, Ltd.
 4                     10655 Park Run Drive, Suite 100
                       Las Vegas, Nevada 89144
 5
                Mr. Taylor has personal knowledge of the terms and enforcement of the 2005 JOA, and the
 6
       parties’ operations under the joint operating agreement. Mr. Taylor has been involved in
 7
       communications with Defendants and Defendants’ representatives regarding, and has knowledge
 8
       of, Defendants’ conduct alleged in this action.
 9
                4.     Sheldon Adelson
10                     c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
11                     Kemp Jones, LLP
                       3880 Howard Hughes Parkway, 17th Floor
12                     Las Vegas, Nevada 89169

13              Mr. Adelson has personal knowledge of the terms and enforcement of the 2005 JOA, and

14     the parties’ operations under the joint operating agreement. Mr. Adelson has been involved in

15     directing Defendants and Defendants’ representatives conduct alleged in this action, as well as

16     involved in communications with the Sun, and with Defendants and Defendants’ representatives

17     regarding, and has knowledge of, Defendants’ conduct alleged in this action.

18              5.     Patrick Dumont
                       c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
19
                       Kemp Jones, LLP
20                     3880 Howard Hughes Parkway, 17th Floor
                       Las Vegas, Nevada 89169
21
                Mr. Dumont has personal knowledge of the terms and enforcement of the 2005 JOA, and
22
       the parties’ operations under the joint operating agreement. Mr. Dumont has been involved in
23
       directing Defendants and Defendants’ representatives conduct alleged in this action, as well as
24
       involved in communications with the Sun, and with Defendants and Defendants’ representatives
25
       regarding, and has knowledge of, Defendants’ conduct alleged in this action.
26
       ///
27

28                                                       -3-


       113419008.1
     Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 6 of 20



 1              6.     News+Media Group, LLC (“News+Media”) Fed. R. Civ. P. 30(b)(6) witness(es)
                       c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
 2                     Kemp Jones, LLP
 3                     3880 Howard Hughes Parkway, 17th Floor
                       Las Vegas, Nevada 89169
 4
                News+Media’s Fed. R. Civ. P. 30(b)(6) witness(es) has information regarding Defendants’
 5
       conduct alleged in this action, as well as the parties’ operation under the joint operating agreement,
 6
       Defendants’ conduct during the state court proceedings before the Clark County District Court,
 7
       State of Nevada, styled as, Las Vegas Sun, Inc. v. News+Media Capital Group LLC, et al, Case
 8
       No. A-18-772591-B (hereinafter “State Court Action”), and Defendants’ conduct during the
 9
       arbitration proceedings before the American Arbitration Association in AAA, styled as, Las Vegas
10
       Sun, Inc. v. News+Media Capital Group LLC, et al., Case No. 01-18-0000-7567.
11
                7.     Las Vegas Review-Journal, Inc.’s (“Review-Journal”) Fed. R. Civ. P. 30(b)(6)
12                     witness(es)
                       c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
13                     Kemp Jones, LLP
14                     3880 Howard Hughes Parkway, 17th Floor
                       Las Vegas, Nevada 89169
15
                The Review-Journal’s Fed. R. Civ. P. 30(b)(6) witness(es) has information regarding the
16
       creation, terms, and enforcement of the 2005 JOA, the parties’ operation under the joint operating
17
       agreement, Defendants’ conduct alleged in this action, Defendants’ conduct alleged in the State
18
       Court Action, and Defendants’ conduct during the arbitration proceedings before the American
19
       Arbitration Association in AAA, styled as, Las Vegas Sun, Inc. v. News+Media Capital Group
20
       LLC, et al., Case No. 01-18-0000-7567.
21
                8.     Keith Moyer
22                     Publisher, Chief Executive Officer and Editor of the Review-Journal
                       c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
23
                       Kemp Jones, LLP
24                     3880 Howard Hughes Parkway, 17th Floor
                       Las Vegas, Nevada 89169
25
                Mr. Moyer has information regarding Defendants’ conduct alleged in this action, the
26
       parties’ operation under the joint operating agreement, Defendants’ conduct alleged in the State
27

28                                                     -4-


       113419008.1
     Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 7 of 20



 1     Court Action, and Defendants’ conduct during the arbitration proceedings before the American
 2     Arbitration Association in AAA, styled as, Las Vegas Sun, Inc. v. News+Media Capital Group
 3     LLC, et al., Case No. 01-18-0000-7567.
 4               9.     Craig Moon
 5                      Former Publisher of the Review-Journal
                        631 Ascot Close
 6                      Brentwood. Tennessee 37027
                        Tel: (202) 965-1202
 7
                 Mr. Moon has information regarding the parties’ operation under the joint operating
 8
       agreement. Mr. Moon has also been involved with communications with Defendants and
 9
       Defendants’ representatives regarding, and has knowledge of, Defendants’ conduct alleged in this
10
       action.
11
                 10.    Frank Vega
12
                        399 S. Atlantic Avenue
13                      Cocoa Beach, Florida 32931
                        Tel: (321) 704-9647
14
                 Upon information and belief, Mr. Vega was and is a consultant for Defendants who was
15
       involved in the decision-making process concerning Defendants’ conduct in this action. Mr. Vega
16
       also has information regarding the parties’ operation under the joint operating agreement,
17
       Defendants’ conduct alleged in the State Court Action, and Defendants’ conduct during the
18
       arbitration proceedings before the American Arbitration Association in AAA, styled as, Las Vegas
19
       Sun, Inc. v. News+Media Capital Group LLC, et al., Case No. 01-18-0000-7567.
20
                 11.    DR Partners d/b/a Stevens Media Group’s (“DR Partners”) Fed. R. Civ. P. 30(b)(6)
21                      witness(es)
                        P.O. Box 70
22
                        Las Vegas, Nevada 89125
23               DR Partners’ Fed. R. Civ. P. 30(b)(6) witness(es) has knowledge and information regarding
24     the parties’ interpretation of the 2005 JOA and course of dealing thereunder. DR Partners’ Fed. R.
25     Civ. P. 30(b)(6) witness(es) also has knowledge and information regarding the creation, terms, and
26     enforcement of the 2005 JOA, and the parties’ operation under the joint operating agreement.
27

28                                                     -5-


       113419008.1
     Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 8 of 20



 1              12.    J. Ford Huffman
                       900 Hughes Mews NW
 2                     Washington, D.C. 20037
 3
                Upon information and belief, Mr. Huffman was a consultant for Defendants who was
 4
       involved in the decision-making process concerning Defendants’ redesign of the newspapers. Mr.
 5
       Huffman also has information regarding the parties’ operation under the joint operating agreement,
 6
       and Defendants’ conduct alleged in the State Court Action. Mr. Huffman has also been involved
 7
       with communications with Defendants and Defendants’ representatives regarding, and has
 8
       knowledge of, Defendants’ conduct alleged in this action.
 9
                13.    Gabriel Utasi
10
                       Current Address Unknown
11              Mr. Utasi has information regarding Defendants’ conduct alleged in this action, including
12     the redesign of the newspapers. Mr. Utasi also has information regarding the parties’ operation
13     under the joint operating agreement, and upon information and belief, Mr. Utasi has been involved
14     with communications with Defendants and Defendants’ representatives regarding, and has
15     knowledge of, Defendants’ conduct alleged in this action.
16
                 14.   Paul Doyle
17                     Design Lead of the Review-Journal
                       c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
18                     Kemp Jones, LLP
                       3880 Howard Hughes Parkway, 17th Floor
19
                       Las Vegas, Nevada 89169
20              Mr. Doyle has information regarding Defendants’ Defendants’ conduct alleged in this
21     action including the redesign of the newspapers. Mr. Doyle also has information regarding the
22     parties’ operation under the joint operating agreement, and upon information and belief, Mr. Doyle
23     has been involved with communications with Defendants and Defendants’ representatives
24     regarding, and has knowledge of, Defendants’ conduct alleged in this action.
25     ///
26     ///
27

28                                                    -6-


       113419008.1
     Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 9 of 20



 1                15.   Glenn Cook
                        Executive Editor of the Review-Journal
 2                      c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
 3                      Kemp Jones, LLP
                        3880 Howard Hughes Parkway, 17th Floor
 4                      Las Vegas, Nevada 89169

 5               Mr. Cook has information regarding Defendants’ conduct alleged in this action, including
 6     the redesign of the newspapers. Mr. Doyle also has information regarding the parties’ operation
 7     under the joint operating agreement, and upon information and belief, Mr. Doyle has been involved
 8     with communications with Defendants and Defendants’ representatives regarding, and has
 9     knowledge of, Defendants’ conduct alleged in this action.
10
                 16.    Jennifer Wilson
11                      Executive Assistant of the Review-Journal
                        c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
12                      Kemp Jones, LLP
                        3880 Howard Hughes Parkway, 17th Floor
13
                        Las Vegas, Nevada 89169
14
                 Ms. Wilson has information regarding Defendants’ conduct alleged in this action. Ms.
15
       Wilson also has information regarding the parties’ operation under the joint operating agreement,
16
       and upon information and belief, Ms. Wilson has been involved with communications with
17
       Defendants and Defendants’ representatives regarding, and has knowledge of, Defendants’ conduct
18
       alleged in this action.
19
                 17.    Dr. Miriam Adelson
20                      901 Trophy Hills Drive
                        Las Vegas, Nevada 89134
21
                 Dr. Adelson has been involved in directing Defendants and Defendants’ representatives
22
       conduct alleged in this action, as well as involved in communications with Defendants and
23
       Defendants’ representatives regarding, and has knowledge of, Defendants’ conduct alleged in this
24
       action.
25
       ///
26
       ///
27

28                                                     -7-


       113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 10 of 20



 1            18.    BDO USA, LLP (“BDO”) Fed. R. Civ. P. 30(b)(6) witness(es)
                     c/o Steven DeGeorge
 2                   Associate General Counsel
 3                   100 Park Avenue
                     New York, New York 10017
 4
              BDO’s Fed. R. Civ. P. 30(b)(6) witness(es) has knowledge and information regarding the
 5
     various audits of the Review-Journal and its affiliates, and the Review-Journal’s compliance with
 6
     GAAP. BDO also has knowledge related to the 2005 JOA, and the parties’ operations under the
 7
     joint operating agreement.
 8
              19.    Armanino LLP (“Armanino”) Fed. R. Civ. P. 30(b)(6) witness(es)
 9                   c/o Astine Alaverdyan
                     Associate General Counsel
10                   12657 Alcosta Boulevard, Suite 500
11                   San Ramon, California 94583
              Armanino’s Fed. R. Civ. P. 30(b)(6) witness(es) has knowledge and information regarding
12
     the various audits of the Review-Journal and its affiliates, and the Review-Journal’s compliance
13
     with GAAP. Armanino also has knowledge related to the 2005 JOA, and the parties’ operations
14
     under the joint operating agreement.
15

16            20.    Alan Marx
                     King & Ballow
17                   315 Union Street, Eleventh Floor
                     Nashville, Tennessee 37201
18                   (615) 726-5455

19            Mr. Marx is a lawyer and former Antitrust Division Section Chief who represented the Sun

20   in the Sun’s and the Review-Journal’s joint submission of the 2005 Amended JOA to the United

21   States Department of Justice, and he has personal knowledge of the parties’ undertaking and the

22   DOJ’s process.

23   ///

24   ///

25   ///

26   ///

27   ///

28                                                  -8-


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 11 of 20



 1            21.    Ray Brewer
                     c/o Leif Reid, Esq., Kristen Martini, Esq., and Nicole Scott, Esq.
 2                   Lewis Roca Rothgerber Christie LLP
 3                   One East Liberty Street, Suite 300
                     Reno, Nevada 89501
 4
              Mr. Brewer is the Managing Editor for the Las Vegas Sun and has personal knowledge of
 5
     the Sun’s reportorial and editorial news coverage.
 6
              22.    Ric Anderson
 7                   c/o Leif Reid, Esq., Kristen Martini, Esq., and Nicole Scott, Esq.
                     Lewis Roca Rothgerber Christie LLP
 8                   One East Liberty Street, Suite 300
                     Reno, Nevada 89501
 9
              Mr. Anderson is the Editorial Page Editor and former Managing Editor for the Las Vegas
10
     Sun and has personal knowledge of the Sun’s reportorial and editorial news coverage.
11
              23.    Steve O’Connor
12
                     Chief Financial Officer of Interface Operations dba Adfam and President of
13                   the Las Vegas Review Journal
                     c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
14                   Kemp Jones, LLP
                     3880 Howard Hughes Parkway, 17th Floor
15                   Las Vegas, Nevada 89169
16            Mr. O’Connor has information regarding Defendants’ conduct alleged in this action,
17   including Defendant Sheldon Adelson’s role and responsibilities with the Las Vegas Review
18   Journal, as well as Mr. Adelson’s editorial influence. Upon information and belief, Mr. O’Connor
19   has been involved with communications with Defendants and Defendants’ representatives
20   regarding, and has knowledge of, Defendants’ conduct alleged in this action.
21            24.    Steven Garfinkel
                     In-house counsel for Interface Operations dba Adfam
22
                     c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
23                   Kemp Jones, LLP
                     3880 Howard Hughes Parkway, 17th Floor
24                   Las Vegas, Nevada 89169
25            Mr. Garfinkel has information regarding Defendants’ conduct alleged in this action,

26   including Defendants’ compliance with the 2005 Joint Operating Agreement and the contemplated

27   purchase of the Las Vegas Sun. Upon information and belief, Mr. Garfinkel has been involved with

28                                                  -9-


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 12 of 20



 1   communications with Defendants and Defendants’ representatives regarding, and has knowledge
 2   of, Defendants’ conduct alleged in this action.
 3            25.    Calvin Siemer
                     Senior Vice President Deputy Global General Counsel for Las Vegas Sands
 4                   Corporation
 5                   c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
                     Kemp Jones, LLP
 6                   3880 Howard Hughes Parkway, 17th Floor
                     Las Vegas, Nevada 89169
 7
              Mr. Siemer has information regarding Defendants’ conduct alleged in this action, including
 8
     Defendants’ interactions with the Las Vegas Sun and anticipated litigation. Upon information and
 9
     belief, Mr. Siemer has been involved with communications with Defendants and Defendants’
10
     representatives regarding, and has knowledge of, Defendants’ conduct alleged in this action.
11
              26.    Todd Nelson
12                   c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
                     Kemp Jones, LLP
13
                     3880 Howard Hughes Parkway, 17th Floor
14                   Las Vegas, Nevada 89169

15            Mr. Nelson has information regarding Defendants’ conduct alleged in this action. Upon

16   information and belief, Mr. Nelson has information regarding Defendants’ acquisition of the

17   Review-Journal and the parties’ operation under the joint operating agreement, and Mr. Nelson has

18   been involved with communications with Defendants and Defendants’ representatives regarding,

19   and has knowledge of, Defendants’ conduct alleged in this action.

20            27.    Sivan Ochshorn Dumont
                     c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
21                   Kemp Jones, LLP
                     3880 Howard Hughes Parkway, 17th Floor
22                   Las Vegas, Nevada 89169
23            Ms. Ochshorn has information regarding Defendants’ conduct alleged in this action. Upon
24   information and belief, Ms. Ochshorn has information regarding Defendants’ acquisition of the
25   Review-Journal and the parties’ operation under the joint operating agreement, and Ms. Ochshorn
26   has been involved with communications with Defendants and Defendants’ representatives
27   regarding, and has knowledge of, Defendants’ conduct alleged in this action.
28                                                     - 10 -


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 13 of 20



 1            28.    David Leake
                     c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
 2                   Kemp Jones, LLP
 3                   3880 Howard Hughes Parkway, 17th Floor
                     Las Vegas, Nevada 89169
 4
              Mr. Leake has information regarding Defendants’ conduct alleged in this action. Upon
 5
     information and belief, Mr. Leake has information regarding Defendants’ acquisition of the
 6
     Review-Journal and the parties’ operation under the joint operating agreement, and Mr. Leake has
 7
     been involved with communications with Defendants and Defendants’ representatives regarding,
 8
     and has knowledge of, Defendants’ conduct alleged in this action.
 9
              29.    Dave Bloom
10                   c/o J. Randall Jones, Esq., Michael J. Gayan, Esq., and Mona Kaveh, Esq.
                     Kemp Jones, LLP
11                   3880 Howard Hughes Parkway, 17th Floor
                     Las Vegas, Nevada 89169
12
              Mr. Bloom has information regarding Defendants’ conduct alleged in this action. Upon
13
     information and belief, Mr. Bloom has information regarding Defendants’ acquisition of the
14
     Review-Journal and the parties’ operation under the joint operating agreement, and Mr. Bloom has
15
     been involved with communications with Defendants and Defendants’ representatives regarding,
16
     and has knowledge of, Defendants’ conduct alleged in this action.
17
              30.    Russel Pergament
18
                     37 Holly Road
19                   Waban, Massachusetts 02468

20            Mr. Pergament has information regarding Defendants’ conduct alleged in this action. Upon

21   information and belief, Mr. Pergament has information regarding Defendants’ acquisition of the

22   Review-Journal and the parties’ operation under the joint operating agreement, and Mr. Pergament

23   has been involved with communications with Defendants and Defendants’ representatives

24   regarding, and has knowledge of, Defendants’ conduct alleged in this action.

25   ///

26   ///

27   ///

28                                                 - 11 -


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 14 of 20



 1            31.    Michael Schroeder
                     c/o Leonard M. Braman, Esq.
 2                   Wofsey, Rosen, Kweskin & Kuriansky, LLP
 3                   600 Summer Street
                     Stamford, Connecticut 06901
 4
              Mr. Schroeder has information regarding Defendants’ conduct alleged in this action,
 5
     including his role as the then-manager of News+Media Capital Group LLC. Upon information and
 6
     belief, Mr. Schroeder has information regarding Defendants’ acquisition of the Review-Journal and
 7
     the parties’ operation under the joint operating agreement, and Mr. Schroeder has been involved
 8
     with Defendants and Defendants’ representatives regarding, and has knowledge of, Defendants’
 9
     conduct alleged in this action.
10
              32.    Don Nizen
11                   4201 N. Ocean Boulevard, Apt. C1506
                     Boca Raton, Florida 33431
12
              Mr. Nizen has information regarding Defendants’ conduct alleged in this action. Upon
13
     information and belief, Mr. Nizen has information regarding Defendants’ acquisition of the
14
     Review-Journal and the parties’ operation under the joint operating agreement, and Mr. Nizen has
15
     been involved with communications with Defendants and Defendants’ representatives regarding,
16
     and has knowledge of, Defendants’ conduct alleged in this action.
17
              The Sun further identifies all witnesses identified by any Defendant in this action.
18
     II.      LIST OF DOCUMENTS AND TANGIBLE THINGS.
19
              Based upon the information currently available, the Sun identifies as discoverable
20
     documents, pursuant to Federal Rule of Civil Procedure 26(a)(1)(A)(ii), the following documents
21
     by category:
22
              1.     The Exhibits attached to the Sun’s Opposition to Las Vegas Review-Journal, Inc.,
23
     and News+Media Capital Group LLC’s Motion to Dismiss Complaint (Federal Rule of Civil
24
     Procedure 12(b)(6) (ECF No. 20) and Defendant Sheldon Adelson and Patrick Dumont’s Joinder
25
     Therein (ECF No. 22).
26
              2.     The front page of the Newspapers, as that term is defined in the 2005 JOA, published
27

28                                                   - 12 -


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 15 of 20



 1   daily since April 1, 2017.
 2            3.    Communications in the possession, custody, and control of the Sun and Review-
 3   Journal consisting of emails exchanged between them regarding Defendants’ conduct alleged in
 4   this action, including the emails produced in the state-court action between Las Vegas Sun, Inc.,
 5   and Defendants News+Media Capital Group LLC and Las Vegas Review-Journal, Inc., in the case
 6   styled as Las Vegas Sun, Inc. v. News+Media Capital Group LLC, et al., Case No. A-18-772591-
 7   B (the “State Court Action”).
 8            4.    The pleadings and papers filed in the related State Court Action.
 9            5.    Documents and communications submitted in the American Arbitration Association
10   proceeding, styled as, Las Vegas Sun, Inc. v. News+Media Capital Group LLC, et al., Case No. 01-
11   18-0000-7567, prior to the initiation of this action.
12            6.    The pleadings and papers filed in the prior action between the Las Vegas Sun, Inc.,
13   and Defendants’ predecessor-in-interest, DR Partners d/b/a Stephens Media Group, styled as Las
14   Vegas Sun, Inc. v. DR Partners, Case No. A-15-715008-B.
15            7.    The briefs and papers filed, and orders issued in, the Nevada Supreme Court Case,
16   DR Partners v. Las Vegas Sun, Inc., Case No. 68700.
17            8.    Documents produced via ShareFile on July 8, 2020, Bates numbered
18   SUN_00000001 through SUN_00011015.
19            9.    Documents produced via ShareFile on July 13, 2020, Bates numbered
20   SUN_00011016 through SUN_00012219, SUN_BDO_00000001 through SUN_BDO_00000004,
21   and BDO-LVRJ 000001 through BDO-LVRJ 000020.
22            10.   Document produced via ShareFile on July 22, 2020, pursuant to the July 20, 2020,
23   Court Order, Bates numbered SUN_00012220.
24            11.   Documents produced via ShareFile on August 27, 2020, Bates numbered
25   SUN_00012221 through SUN_00024496.
26            12.   Documents produced via ShareFile on September 10, 2020, Bates numbered
27   SUN_00024497 through SUN_00025138.
28                                                   - 13 -


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 16 of 20



 1            13.    Documents produced via ShareFile on September 18, 2020, Bates numbered
 2   SUN_BDO_00000005, BDO-LVRJ 000021 through BDO-LVRJ 009862, SUN_CAIN_00000001
 3   through SUN_CAIN_00000992, and SUN_00025139 through SUN_00053226.
 4            14.    Documents produced via ShareFile on October 14, 2020, Bates numbered
 5   SUN_00053227 through SUN_00053267.
 6            15.    Documents produced via ShareFile on October 28, 2020, Bates numbered
 7   SUN_BDO_00000006 through SUN_BDO_00000007, BDO-LVRJ 009863 through BDO-LVRJ
 8   010619, and SUN_STEPHENS_00000001 through SUN_STEPHENS_00000012.
 9            16.    Documents produced via ShareFile on December 31, 2020, Bates numbered
10   SUN_00053258 through SUN_00053799.
11            17.    Documents produced via ShareFile on January 14, 2021, Bates numbered
12   SUN_00053800           through      SUN_00055085,           SUNPRIV_CAIN_00000200              through
13   SUNPRIV_CAIN_00000203,                    and             SUNPRIV_CAIN_00000897                through
14   SUNPRIV_CAIN_00000901.
15            18.    Documents produced via ShareFile on January 20, 2021, Bates numbered
16   SCHROEDER 000001 through SCHROEDER 000061.
17            19.    Documents produced via ShareFile on January 26, 2021, Bates numbered
18   SUNPRIV_CAIN_00000268              through      SUNPRIV_CAIN_00000269              and     SUNPRIV_
19   CAIN_00000303.
20            The Sun reserves the right to amend or supplement this disclosure as discovery proceeds.
21   The Sun further identifies all documents or tangible items identified by any other party in this action
22   or obtained through production by any third party.
23   III.     COMPUTATION OF DAMAGES.
24            The Las Vegas Sun is entitled to an Order for injunctive relief related to the disputes arising
25   from violations of the Sherman Act, the Clayton Act, and the Nevada Unfair Trade Practices Act,
26   as it has, and is, suffering irreparable harm from Defendants’ conduct. The Las Vegas Sun is also
27   entitled to recover its actual damages that flow, directly or indirectly, from the effect of Defendants’
28                                                    - 14 -


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 17 of 20



 1   antitrust violations and anticompetitive conduct, and treble damages, attorney fees, costs, and
 2   interest, as a result of Defendants’ violations. These damages include past damages in the form of
 3   lost profits since Defendants purchased the Review-Journal on December 10, 2015, to present.
 4   These lost profits include those lost as a result of Defendants’ accounting abuses affecting the joint
 5   operation, the consequences of which suppress revenue and inflate costs to the joint operation. The
 6   accounting abuses include Defendants’ improper charging of the Review-Journal’s news and
 7   editorial costs, promotional costs, and digital operations’ expenses to the joint operation.
 8            The Las Vegas Sun has also suffered lost profits arising from operational abuses to the joint
 9   operation, including Defendants’ failure to promote the Sun, diminishing the Sun’s visibility by
10   redesigning the Sun Box and obstructing the Sun’s front-page presence, removal of the Sun from
11   the E-Replica Edition of the Newspapers, removal of a publisher with a proven record of turning
12   around declining newspapers and installing a replacement publisher to execute Defendants’ scheme
13   to eliminate the Sun, and other harmful operational decisions that diminished the profitability of
14   the joint operation and rendered the combined Newspapers significantly weaker. Defendants have
15   only recently produced complete financial documents for the joint operation and the Review-
16   Journal’s digital operations revealing the Review-Journal’s decisions undertaken with respect to
17   the joint operation. The Sun will supplement this disclosure with additional subcategories of
18   accounting and operational abuses uncovered upon review and analysis of the documents.
19            In order to ascertain the specific profits lost from Defendants’ accounting and operational
20   abuses, the Sun’s experts will need to identify the improper expenses charged and the financial
21   effects of Defendants’ operating abuses on the joint operation. Once those abuses are identified,
22   the Sun’s experts will be able to perform calculations removing those improper charges from the
23   joint operation’s reported accounting to rectify the joint operation’s EBITDA in order to determine
24   the joint operation’s financial position “but-for” Defendants’ accounting and operational abuses.
25   Once the Sun’s experts are able to calculate the joint operation’s but-for EBITDA, the Sun’s experts
26   will be able to calculate the Sun’s lost profits in accordance with the profit-sharing arrangement set
27   forth in the JOA. The Sun’s experts have not yet completed their analyses. However, to date, the
28                                                   - 15 -


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 18 of 20



 1   Sun is able to identify Defendants’ improper editorial and promotional expense charges to the joint
 2   operation as exceeding $64 million for the time period of December 10, 2015, to March 31, 2020.
 3             The Sun is also seeking damages for the diminution in value to the joint operation and the
 4   Las Vegas Sun, harm to the Las Vegas Sun brand, and attorney fees and costs incurred in defending
 5   against and as a direct and proximate cause of Defendants News+Media Capital Group LLC and
 6   Las Vegas Review-Journal, Inc.’s sham Counterclaim filed in the State Court Action and the
 7   instant Counterclaim. The Sun is also seeking future damages for harm that Defendants have
 8   inflicted on the Las Vegas Sun’s brand and goodwill.
 9            Since the mathematical formulas for each of these categories rely on the assistance of
10   experts, the Sun will provide its computations for each category at the expert disclosure deadline
11   as allowed by the Court’s December 17, 2020, hearing. ECF No. 275 at 16-23. Additionally,
12   because the information needed to make a calculation of damages has been dependent on
13   information in the possession of Defendants, which was only recently provided on December 18,
14   2020, despite repeated requests by the Sun as far back as June of this year, the Sun will supplement
15   its disclosures with those computations of the above-identified damages that the Sun is able to
16   ascertain from Defendants’ recent production, which is the subject of the Sun’s contemporaneously
17   filed motion requesting a 14-day extension of time to comply with the Court’s December 21, 2020,
18   Order (ECF No. 275). See Adv. Comm. Note to 1993 Amendments. Moreover, because “complex”2
19   antitrust cases such as this, which invariably involve complicated questions of damages
20   necessitating expert testimony, the Sun’s antitrust damages are appropriately the subject of expert
21   evidence and the Sun’s damage disclosure obligation is controlled by the expert disclosure rule set
22   forth in Federal Rule of Civil Procedure 26(a)(2). Such expert analyses, testimony, and damage
23   calculations will be developed and disclosed pursuant to the schedule set forth in the parties’
24   stipulated discovery plan and scheduling order, and this damage calculation will be supplemented
25   thereafter, accordingly. Additionally, given the procedural posture of this action, the amount of
26
     2
       See ECF No. 43 (Defs.’ Mot. to Stay Discovery) at 10 (“Plaintiff’s 158-paragraph complaint
27   alleges numerous, complex antitrust violations . . . .”).
28                                                   - 16 -


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 19 of 20



 1   attorney fees and costs the Sun will ultimately seek to recover from Defendants is currently
 2   unknown but accruing.
 3            The Sun reserves the right to supplement these disclosures in accordance with Federal Rule
 4   of Civil Procedure 26(e).
 5   IV.      INSURANCE AGREEMENTS.
 6            None.
 7            DATED this 26th day of January, 2021.
 8                                                    LEWIS ROCA ROTHGERBER CHRISTIE LLP
 9
                                                      By: /s/ E. Leif Reid
10
                                                          E. Leif Reid, Bar No. 5750
11                                                        Kristen L. Martini, Bar No. 11272
                                                          Marla J. Hudgens, Bar No. 11098
12                                                        Nicole Scott, Bar No. 13757
                                                          One East Liberty Street, Suite 300
13
                                                          Reno, Nevada 89501-2128
14
                                                             PISANELLI BICE PLLC
15                                                           James J. Pisanelli, Bar No. 4027
                                                             Todd L. Bice, Bar No. 4534
16                                                           Jordan T. Smith, Bar No. 12097
                                                             400 South 7th Street, Suite 300
17
                                                             Las Vegas, Nevada 89101
18
                                                             ALIOTO LAW FIRM
19                                                           Joseph M. Alioto, Pro Hac Vice
                                                             One Sansome Street, 35th Floor
20                                                           San Francisco, California 94104
21                                                           Attorneys for Plaintiff and Counter-
                                                             Defendants
22

23

24

25

26

27

28                                                  - 17 -


     113419008.1
 Case 2:19-cv-01667-GMN-VCF Document 348-5 Filed 02/11/21 Page 20 of 20



 1                                 CERTIFICATE OF SERVICE
 2         Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of Lewis
 3   Roca Rothgerber Christie LLP, and that on the 26th day of January, 2021, I caused the foregoing
 4   PLAINTIFF AND COUNTER-DEFENDANTS’ TWELFTH SUPPLEMENT TO INITIAL
 5   DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(e) to be served by electronic mail upon
 6   the following:
 7
                  J. Randall Jones, Esq.
 8                Michael J. Gayan, Esq.
 9                Mona Kaveh, Esq.
                  KEMP JONES, LLP
10                3800 Howard Hughes Parkway, 17th Floor
                  Las Vegas, Nevada 89169
11
                  Richard L. Stone, Esq.
12
                  Amy M. Gallegos, Esq.
13                David R. Singer, Esq.
                  JENNER & BLOCK LLP
14                633 West 5th Street, Suite 3600
                  Los Angeles, California 90071
15
                                                         /s/ Jessie M. Helm
16
                                                    Employee of Lewis Roca Rothgerber Christie LLP
17

18

19

20

21

22

23

24

25

26

27

28

                                                    18
